Citation Nr: 0722428	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  04-06 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a left knee disability, 
status post-total left knee replacement secondary to 
cartilage injury and osteoarthritis, to include aggravation.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1971 to 
June 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Houston, Texas.  The veteran testified before the 
undersigned Veterans Law Judge in March 2007; a transcript of 
that hearing is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran initiated a claim in January 2003 for aggravation 
of a left knee disability.  The RO developed and adjudicated 
the claim as one of aggravation of a preexisting disability.  
However, careful review of the evidence of record 
demonstrates that the veteran's claim is not one of 
aggravation; rather, it is a claim of entitlement to service 
connection for a left knee disability.  As such issue has not 
been adjudicated by the RO, this appeal must be remanded for 
adjudication under the proper laws and regulations.  

The veteran testified that he injured his left knee during 
high school and prior to entering military service.  He 
described the injury as a strained knee; treatment included 
wrapping the knee and using crutches.  Subjectively, the 
veteran felt that his left knee never fully recovered from 
this preservice injury.  His June 1971 service entrance 
examination notes a history of occasional stiffness in his 
left knee.  However, a note on the veteran's clinical 
entrance examination report expressly indicates that the left 
knee examination was "within normal limits."  No left knee 
defect or disease is indicated on the entrance report.  

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. 
§ 3.304(b) (2006).  Moreover, 38 C.F.R. § 3.304(b)(1) clearly 
states that a "history of preservice existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions."  Thus, the veteran's history 
of occasional stiffness in his left knee is not considered a 
notation of a pre-existing left knee disability.  

If no preexisting condition is noted upon entry into service 
and the government fails to rebut the presumption of 
soundness under 38 C.F.R. § 1132, the veteran's claim is one 
for service connection.  See Wagner v. Principi, 370 F.3d 
1089, 1096 (Fed. Cir. 2004).  This means that no deduction 
for the degree of disability existing at the time of entrance 
will be made if a rating is awarded.  See 38 C.F.R. § 3.322 
(2006).  Such is the present case before the Board.  However, 
as noted above, the RO did not adjudicate the veteran's claim 
under a theory of service connection; rather, his claim was 
adjudicated one of aggravation.  Thus, no initial 
adjudication has been completed on this issue.  In the 
interest of judicial economy and avoidance of piecemeal 
litigation, the Board concludes that a remand is therefore 
necessary for the purpose of allowing the agency of original 
jurisdiction to adjudicate the issue of entitlement to 
service connection for a left knee disability, to include 
aggravation.  If the claim remains denied, appellate review 
will then be appropriate.

The veteran's representative contends at the March 2007 Board 
hearing that the veteran had various limited physical 
profiles during service.  He asks that VA obtain these 
records.  Although neither the veteran, nor his 
representative, specifically indicate that any of these 
limited profiles are related to an in-service left knee 
injury/complaint, the Board will request that the AOJ obtain 
these records while this appeal is being remanded.

Finally, while the veteran's appeal is on remand, he should 
be provided notice regarding the type of evidence necessary 
to establish a disability rating or effective date.  In 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held 
that VA must provide notice of all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  As these questions are involved 
in the present appeal, this remand provides an opportunity to 
provide such notice.

Accordingly, the case is REMANDED for the following action:

1. Provide the veteran with notice 
regarding the disability rating and 
effective date.  See Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

2. Obtain any service personnel records 
relating to the veteran' physical profile 
during service, including any temporary or 
permanent changes.

3. Following completion of the above, and 
any other development deemed necessary, 
readjudicate the veteran's claim as one 
for service connection, to include 
aggravation.  If the claim remains denied, 
issue the veteran and his representative, 
if any, a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

